IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1165
                              Filed June 15, 2022


IN RE THE MARRIAGE OF JACQUELINE MARIE ENGELMAN
AND AARON F. ENGELMAN

Upon the Petition of
JACQUELINE MARIE ENGELMAN,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
AARON F. ENGELMAN,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Boone County, James C. Ellefson,

Judge.



       Jacqueline Engelman and Aaron Engelman appeal from the decree

dissolving their marriage. AFFIRMED AS MODIFIED.



       Mark R. Hinshaw of The Law Offices of Mark R. Hinshaw, West Des Moines,

for appellant.

       Nicole S. Facio of Newbrough Law Firm, LLP, Ames, for appellee.



       Heard by May, P.J., and Greer and Chicchelly, JJ.
                                         2


MAY, Presiding Judge.

       Jacqueline (Jackie) Engelman appeals from the decree dissolving her

marriage to Aaron Engelman. Jackie claims the district court should have awarded

her traditional spousal support and should not have granted joint legal custody of

the couple’s children. Aaron cross-appeals, arguing the district court abused its

discretion by granting Jackie trial attorney fees. We affirm as modified.

I. Background Facts & Proceedings

       Jackie and Aaron met during their senior year of high school and married

shortly afterwards. At the time of their marriage in fall 2003, Aaron was in basic

training for the U.S. Army and Jackie was taking some classes at DMACC. Then

they both moved to Hawaii for Aaron’s first Army assignment. Aaron was deployed

to Afghanistan a few months later. While Aaron was overseas, Jackie came back

to Iowa to live with her parents. When Aaron returned from deployment, he and

Jackie again moved to Hawaii and had their first child. But Aaron’s Army career

kept their family on the move. They moved to Okinawa, Japan not long after

arriving in Hawaii.   In the years that followed, the family moved (in various

sequences) to military installations in Arizona, Florida, and Massachusetts. They

had a second child, too. During this period, it was common for Jackie to return to

Iowa with the children in the summertime to be near family. Due to the frequent

moves, the parties lived together only about half the duration of their marriage.

       When Jackie and Aaron were living together, their relationship was not

always stable. Sometimes, their interactions turned violent. While living in Arizona

in 2011, Aaron testified he threw Jackie backwards because she had jumped on

his back during an argument. Jackie testified that Aaron had grabbed her throat
                                          3


and strangled her because he was angry she wouldn’t have sex with him.

According to Jackie, Aaron regularly pressured Jackie for sex, or to engage in sex

acts Jackie wasn’t comfortable with.

       Things came to a head in late 2017. After a night of heavy drinking, Aaron

kicked Jackie and their children out of their military housing in Arizona. Jackie

testified that Aaron was demanding sex, which she refused. Aaron testified he

cannot remember what began the argument, but he could remember telling Jackie

and the children to leave. A few months later, Jackie and the children left Arizona

and did not return.

       Jackie moved in with her parents in Iowa. Jackie had not held a job for any

meaningful length of time during the marriage, but she was able to find work

cleaning and working at a garden center. Jackie later found her current job working

as a special education teacher’s aide in a public school. Altogether, she makes

about $18,000 per year. Meanwhile, Aaron continued his work in the military. His

annual gross pay is just under $94,000 per year, although about a third of Aaron’s

income is not taxable. Aaron testified he plans to retire from the military in 2023

and return to the civilian workforce in Iowa.

       After about two years of separation, Jackie filed this dissolution action in

May 2020. The parties proceeded to trial in June 2021. Relevant to this appeal,

the district court declined to grant Jackie spousal support because “[t]he ‘life

patterns’ and ‘economic consequences’ in this case do not support” such an

award. The district court also found, over Jackie’s objection, there was no history

of domestic abuse and ordered joint legal custody of the couple’s children. Finally,

the district court ordered Aaron to pay $6000 in attorney’s fees to Jackie.
                                           4


       Jackie appealed, and Aaron cross-appealed.

II. Standard of Review

       Dissolution proceedings are reviewed de novo.              In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). However, we afford deference to

the district court’s factual findings, “particularly when considering the credibility of

witnesses, but we are not bound by them.” In re Marriage of Fox, 559 N.W.2d 26,

28 (Iowa 1997). So “we accord the trial court considerable latitude in” determining

spousal support. In re Marriage of Benson, 545 N.W.2d 252, 257 (Iowa 1996).

We will only “disturb the district court’s ‘ruling only when there has been a failure

to do equity.’” McDermott, 827 N.W.2d at 676 (citation omitted).

III. Discussion

       Jackie argues the district court should have granted her traditional spousal

support and should not have granted joint legal custody for the children. In his

cross-appeal, Aaron asserts the $6000 awarded to Jackie for trial attorney’s fees

was not equitable.1 We consider the issues in turn.

       A. Spousal Support

       We first address Jackie’s appeal for spousal support. She requests $2000

per month for the remainder of her life. Spousal support is not awarded as a matter

of right and is instead awarded at the district court’s discretion. In re Marriage of

Mann, 943 N.W.2d 15, 20 (Iowa 2020). “The district court has ‘considerable


1 Aaron also requests “an additional award of personal property,” relating to two
computer hard-drives he asserts remain with Jackie. Jackie does not resist
Aaron’s request for the hard-drives and represents in her reply-brief she will return
them within ninety days of filing her reply-brief. And at oral argument, Aaron’s
counsel indicated the personal property division was a non-issue. So we assume
the issue is resolved and do not comment further.
                                          5

latitude’ in fashioning or denying an award of spousal support.”           Id. (citation

omitted). The court’s decision whether to award spousal support turns on the

particular facts of each case. Id. However, Iowa Code section 598.21A(1) (2020)

lays out specific criteria for the court to consider. Those factors are:

               a. The length of the marriage.
               b. The age and physical and emotional health of the parties.
               c. The distribution of property made pursuant to
       section 598.21.
               d. The educational level of each party at the time of marriage
       and at the time the action is commenced.
               e. The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               f. The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to that
       enjoyed during the marriage, and the length of time necessary to
       achieve this goal.
               g. The tax consequences to each party.
               h. Any mutual agreement made by the parties concerning
       financial or service contributions by one party with the expectation of
       future reciprocation or compensation by the other party.
               i. The provisions of an antenuptial agreement.
               j. Other factors the court may determine to be relevant in an
       individual case.

Iowa Code § 598.21A(1).

       We have long recognized three types of spousal support: rehabilitative,

reimbursement, and traditional. In re Marriage of Pazhoor, 971 N.W.2d 530, 539

(Iowa 2022).

       Rehabilitative alimony serves to support an economically dependent
       spouse through a limited period of education and retraining. Its
       objective is self-sufficiency. An award of reimbursement alimony is
       predicated upon economic sacrifices made by one spouse during the
       marriage that directly enhance the future earning capacity of the
       other. Traditional alimony is payable for life or for so long as a
       dependent spouse is incapable of self-support. The amount of
                                          6


       alimony awarded and its duration will differ according to the purpose
       it is designed to serve.

Id. (citation omitted). “We allow hybrid awards designed to accomplish more than

one of the foregoing goals.”      Id.   And recently, our supreme court formally

recognized transitional support as a fourth type of spousal support.                Id.

“Transitional [spousal support] can ameliorate inequity unaddressed by the other

recognized categories of support. Divorcing spouses must adjust to single life. If

one is better equipped for that adjustment and the other will face hardship, then

transitional [support] can be awarded to address that inequity and bridge the gap.”

Id. at 542.

       In this case, the district court denied Jackie’s request for traditional spousal

support at $2000 per month. Jackie requests the same on appeal. Traditional

support is typically awarded after long-term marriages where life patterns and

future earnings are predictable. Id. at 543. Although there is no hardline durational

threshold, we generally consider traditional support for marriages lasting twenty or

more years. Id. Yet even in marriages of sufficient duration, we only award

traditional support where there is a need for it by one party and the other party has

the ability to pay. Id.

       Although dissolution cases are highly fact-dependent and usually provide

little precedential value, we are struck by the similarities here to a recent case

decided by this panel, In re Marriage of Moss. No. 21-0307, 2022 WL 1232619

(Iowa Ct. App. Apr. 27, 2022). Moss involved a spouse who could not progress in

a chosen career for many years because her husband’s military career required

them to relocate frequently. Id. at *1. Like this case, the wife in Moss also
                                         7


requested traditional spousal support, even though their marriage fell “short of the

twenty-year benchmark.” Id. at *5. We were concerned the paying-spouse in

Moss could be required to pay spousal support “many years longer than their

marriage lasted.”   Id.   Instead, we awarded the non-paying spouse in Moss

transitional spousal support because “[s]he ha[d] the capacity for self-support, but

she ha[d] insufficient income to liquid assets to transition to single life without

undue hardship.” Id. We think a similar approach would do equity in this case.

       Accordingly, we decline to award Jackie traditional spousal support. While

this marriage is closer to our usual threshold for traditional spousal support, the

couple still fell short of the benchmark. But see Pazhoor, 971 N.W.2d at 543

(noting that a marriage of twenty years or more is not required). And additional

factors weigh against a traditional support award. Both Jackie and Aaron are

relatively young, and we are concerned that a standard award of traditional support

would leave Aaron to pay support for many years longer than the marriage lasted.

See Moss, 2022 WL 1232619, at *5. Plus, in light of Jackie’s present disinterest

in pursuing a higher-wage career or educational prospects, we agree with the

district court that Jackie “is not meeting her obligation to earn up to her [earning]

capacity.”

       But we acknowledge Jackie’s argument that the district court’s failure to

award any spousal support will result in financial hardship as she establishes her

single life. So we think Jackie is a good candidate for transitional support. Jackie

has undoubtedly put her career prospects on hold to accommodate the transient

nature of Aaron’s employment and the demands of raising children. Even now,

Jackie currently does not work full time at either the school or garden center. So
                                          8


an award designed to help transition Jackie back into full-time employment and

self-support seems most likely to do equity while avoiding undue hardship for either

party. See Pazhoor, 971 N.W.2d at 539–40. Plus, an award of transitional support

will provide Jackie the means to pursue an education and increase her earning

capacity should she elect to do so. So in order to give Jackie a solid footing in the

workforce and the ability to obtain new training, we modify the district court’s

dissolution decree to award Jackie $1000 per month for a period of sixty months

in transitional spousal support.

       B. Legal Custody

       Next, Jackie claims Aaron’s history of domestic abuse should prevent him

from receiving legal custody of the children. When “a history of domestic abuse

exists, a rebuttable presumption against the awarding of joint custody exists.” Iowa

Code § 598.41(1)(b). To determine if there is a history of domestic abuse, our

consideration includes, but is not limited to the

       commencement of an action pursuant to section 236.3, the issuance
       of a protective order against the parent or the issuance of a court
       order or consent agreement pursuant to section 236.5, the issuance
       of an emergency order pursuant to section 236.6, the holding of a
       parent in contempt pursuant to section 664A.7, the response of a
       peace officer to the scene of alleged domestic abuse or the arrest of
       a parent following response to a report of alleged domestic abuse, or
       a conviction for domestic abuse assault pursuant to section 708.2A.

Id. § 598.41(3)(j).

       A “history” of domestic abuse “is not necessarily established by a single

documented incident.” In re Marriage of Forbes, 570 N.W.2d 757, 760 (Iowa

1997). “Nor does more than one minor incident automatically establish a ‘history

of domestic abuse.’” Id. (citation omitted). “It is for the court to weigh the evidence
                                          9


of domestic abuse, its nature, severity, repetition, and to whom directed, not just

to be a counter of numbers.” Id.

       The evidence of domestic abuse was contested at trial.           While Aaron

admitted to the 2011 incident where he claims he threw Jackie during an argument,

he denied ever forcing Jackie into sex. The district court ultimately determined

that the “evidence as a whole [did] not show a history of domestic abuse by a

preponderance of the evidence.”

       Following our de novo review of the record, and giving proper deference to

the district court’s implicit credibility findings in Aaron’s favor, we agree that the

evidence does not establish a history of domestic abuse. Moreover, we also

conclude that “even if we did find a history of domestic abuse existed in this case,

the presumption created by section 598.41(1)(b) against awarding joint custody

has been rebutted.” Id. Certainly Aaron has not always been the model spouse

or parent. But recently Aaron has shown a commitment to addressing his mental

health by regularly seeing a counselor. And Aaron has made genuine efforts to

connect with the children despite being geographically separated.          All things

considered, we think the district court properly ordered joint legal custody.

       C. Trial Attorney Fees

       Finally, Aaron argues the district court abused its discretion by granting

Jackie $6000 in trial attorney fees. “Whether attorney fees should be awarded

depends on the respective abilities of the parties to pay.” In re Marriage of Sullins,

715 N.W.2d 242, 255 (Iowa 2006) (citation omitted). “[A]n award of attorney fees

rests in the sound discretion of the trial court and will not be disturbed on appeal

absent an abuse of discretion.” In re Marriage of Francis, 442 N.W.2d 59, 67 (Iowa
                                        10


1989). Because of the disparity in income between the parties and Aaron’s ability

to pay, we cannot say the trial court abused its discretion in awarding Jackie

attorney fees. So we affirm.

IV. Conclusion

      We modify the district court dissolution decree to award Jackie transitional

spousal support of $1000 per month for sixty months. We affirm the district court’s

legal custody determination and award of trial attorney fees.

      AFFIRMED AS MODIFIED.